UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-06128) Exact name of registrant as specified in charter:	Putnam Multi-Cap Growth Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2016 Date of reporting period:	September 30, 2015 Item 1. Schedule of Investments: Putnam Multi-Cap Growth Fund The fund's portfolio 9/30/15 (Unaudited) COMMON STOCKS (97.7%) (a) Shares Value Aerospace and defense (4.8%) General Dynamics Corp. 105,200 $14,512,340 Honeywell International, Inc. 787,400 74,558,906 L-3 Communications Holdings, Inc. 127,600 13,336,752 Northrop Grumman Corp. 328,500 54,514,575 Raytheon Co. 147,400 16,104,924 Airlines (1.1%) American Airlines Group, Inc. 347,400 13,489,542 Spirit Airlines, Inc. (NON) 535,000 25,305,500 Banks (1.8%) Bank of America Corp. 1,709,200 26,629,336 PacWest Bancorp 528,100 22,607,961 Virgin Money Holdings UK PLC (United Kingdom) (NON) 2,399,096 14,050,304 Beverages (1.0%) PepsiCo, Inc. 373,600 35,230,480 Biotechnology (7.6%) Alkermes PLC (NON) (S) 262,100 15,377,407 AMAG Pharmaceuticals, Inc. (NON) (S) 468,652 18,619,544 Amgen, Inc. 171,600 23,735,712 Biogen, Inc. (NON) 115,800 33,791,598 BioMarin Pharmaceutical, Inc. (NON) 123,500 13,007,020 Celgene Corp. (NON) 671,068 72,589,426 Gilead Sciences, Inc. 779,033 76,493,250 Neuralstem, Inc. (NON) (S) 2,527,211 3,083,197 PTC Therapeutics, Inc. (NON) (S) 163,300 4,360,110 TESARO, Inc. (NON) (S) 71,200 2,855,120 Vertex Pharmaceuticals, Inc. (NON) 86,879 9,047,579 Building products (1.1%) Assa Abloy AB Class B (Sweden) 1,026,129 18,431,104 Fortune Brands Home & Security, Inc. 446,400 21,190,608 Capital markets (1.7%) Charles Schwab Corp. (The) 950,300 27,140,568 KKR & Co. LP 744,800 12,497,744 Morgan Stanley 722,400 22,755,600 Chemicals (2.7%) Albemarle Corp. 180,500 7,960,050 Axiall Corp. 586,800 9,206,892 Dow Chemical Co. (The) 382,900 16,234,960 E.I. du Pont de Nemours & Co. 149,500 7,205,900 Sherwin-Williams Co. (The) 102,200 22,768,116 Symrise AG (Germany) 317,639 19,080,251 W.R. Grace & Co. (NON) 163,300 15,195,065 Commercial services and supplies (1.0%) KAR Auction Services, Inc. 202,874 7,202,027 Tyco International PLC 829,090 27,741,351 Consumer finance (—%) Oportun Financial Corp. (acquired 6/23/15, cost $1,831,199) (Private) (F) (RES) (NON) 642,526 1,648,079 Containers and packaging (0.4%) Packaging Corp. of America 222,400 13,379,584 Diversified consumer services (0.4%) Bright Horizons Family Solutions, Inc. (NON) 219,251 14,084,684 Diversified telecommunication services (0.5%) Level 3 Communications, Inc. (NON) 387,700 16,938,613 Electric utilities (0.2%) Exelon Corp. 227,700 6,762,690 Electrical equipment (0.4%) Hubbell, Inc. Class B 169,500 14,399,025 Electronic equipment, instruments, and components (0.5%) Cognex Corp. 322,600 11,087,762 Corning, Inc. 519,400 8,892,128 Energy equipment and services (0.7%) Baker Hughes, Inc. 292,000 15,195,680 Schlumberger, Ltd. 165,200 11,393,844 Food and staples retail (2.7%) Costco Wholesale Corp. 159,300 23,030,001 CVS Health Corp. 422,800 40,791,744 Walgreens Boots Alliance, Inc. 394,200 32,758,020 Food products (0.4%) Pinnacle Foods, Inc. 385,666 16,151,692 Health-care equipment and supplies (3.1%) Boston Scientific Corp. (NON) 2,177,900 35,739,339 C.R. Bard, Inc. 191,400 35,659,734 Cooper Cos., Inc. (The) 139,500 20,765,970 Edwards Lifesciences Corp. (NON) 91,600 13,022,772 GenMark Diagnostics, Inc. (NON) (S) 920,982 7,248,128 Health-care providers and services (0.4%) Premier, Inc. Class A (NON) 425,931 14,639,248 Health-care technology (0.1%) Castlight Health, Inc. Class B (NON) (S) 247,935 1,041,327 HTG Molecular Diagnostics, Inc. (AFF) (NON) 370,078 2,819,994 Hotels, restaurants, and leisure (3.9%) Bloomin' Brands, Inc. 665,699 12,102,408 Dave & Buster's Entertainment, Inc. (NON) 350,209 13,248,406 Hilton Worldwide Holdings, Inc. (S) 2,793,403 64,080,665 Lindblad Expeditions Holdings, Inc. (NON) 1,394,800 13,627,196 Melco Crown Entertainment, Ltd. ADR (Hong Kong) (S) 1,432,600 19,712,576 Yum! Brands, Inc. 239,300 19,132,035 Household durables (1.8%) Panasonic Corp. (Japan) 1,858,600 18,868,631 PulteGroup, Inc. 1,920,300 36,236,061 Tempur Sealy International, Inc. (NON) 142,800 10,200,204 Independent power and renewable electricity producers (0.4%) Calpine Corp. (NON) 1,106,836 16,159,806 Industrial conglomerates (0.7%) Danaher Corp. 285,200 24,301,892 Insurance (0.5%) Prudential PLC (United Kingdom) 789,211 16,684,360 Internet and catalog retail (4.6%) Amazon.com, Inc. (NON) 192,377 98,475,863 Delivery Hero Holding GmbH (acquired 6/12/15, cost $6,354,151) (Private) (Germany) (F) (RES) (NON) 825 5,678,082 Expedia, Inc. 136,800 16,098,624 FabFurnish GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 44 Global Fashion Holding SA (acquired 8/2/13, cost $3,488,697) (Private) (Brazil) (F) (RES) (NON) 82,353 2,144,857 Netflix, Inc. (NON) 137,400 14,187,924 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $69) (Private) (Brazil) (F) (RES) (NON) 52 44 New Middle East Other Assets GmbH (acquired 8/2/13, cost $29) (Private) (Brazil) (F) (RES) (NON) 22 18 Priceline Group, Inc. (The) (NON) 22,990 28,435,411 Internet software and services (10.9%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 221,252 13,047,230 Facebook, Inc. Class A (NON) 1,552,600 139,578,740 Google, Inc. Class A (NON) 137,148 87,551,169 Google, Inc. Class C (NON) 169,983 103,421,057 GrubHub, Inc. (NON) (S) 163,800 3,986,892 Pandora Media, Inc. (NON) (S) 1,055,079 22,515,386 Twitter, Inc. (NON) 391,600 10,549,704 Yahoo!, Inc. (NON) 324,200 9,372,622 IT Services (2.5%) Visa, Inc. Class A (S) 1,287,200 89,666,352 Leisure products (0.2%) MCBC Holdings, Inc. (NON) 464,198 6,016,006 Life sciences tools and services (0.6%) Agilent Technologies, Inc. 611,400 20,989,362 Machinery (1.1%) Middleby Corp. (The) (NON) (S) 265,800 27,959,502 Wabtec Corp. 131,100 11,543,355 Media (3.2%) Discovery Communications, Inc. Class A (NON) (S) 408,400 10,630,652 DISH Network Corp. Class A (NON) 123,600 7,210,824 Liberty Global PLC Ser. A (United Kingdom) (NON) 364,700 15,660,218 Lions Gate Entertainment Corp. 332,600 12,239,680 Live Nation Entertainment, Inc. (NON) 1,387,237 33,349,177 Time Warner Cable, Inc. 95,200 17,076,024 Time Warner, Inc. 250,100 17,194,375 Multiline retail (0.8%) Dollar General Corp. 378,000 27,382,320 Oil, gas, and consumable fuels (3.1%) Anadarko Petroleum Corp. 125,700 7,591,023 Cabot Oil & Gas Corp. 706,100 15,435,346 Diamondback Energy, Inc. (NON) 180,700 11,673,220 EOG Resources, Inc. 268,100 19,517,680 Gulfport Energy Corp. (NON) 533,300 15,828,344 Pioneer Natural Resources Co. 57,700 7,018,628 Scorpio Tankers, Inc. 1,498,140 13,737,944 Suncor Energy, Inc. (Canada) 565,985 15,136,759 Whiting Petroleum Corp. (NON) 258,403 3,945,814 Personal products (1.4%) Coty, Inc. Class A (NON) 498,900 13,500,234 Edgewell Personal Care Co. 252,100 20,571,360 Estee Lauder Cos., Inc. (The) Class A 188,600 15,216,248 Pharmaceuticals (5.3%) Allergan PLC (NON) 192,000 52,187,520 Aratana Therapeutics, Inc. (NON) (S) 421,400 3,565,044 Bristol-Myers Squibb Co. 688,600 40,765,120 Cardiome Pharma Corp. (Canada) (NON) 934,800 7,889,712 Eli Lilly & Co. 233,200 19,516,508 Jazz Pharmaceuticals PLC (NON) 215,367 28,602,891 Perrigo Co. PLC 242,500 38,137,975 Real estate investment trusts (REITs) (0.8%) American Tower Corp. (R) 334,202 29,403,092 Real estate management and development (0.9%) Kennedy-Wilson Holdings, Inc. 556,800 12,344,256 RE/MAX Holdings, Inc. Class A 593,855 21,366,903 Road and rail (2.4%) Genesee & Wyoming, Inc. Class A (NON) 129,925 7,675,969 Old Dominion Freight Line, Inc. (NON) 217,600 13,273,600 Union Pacific Corp. 736,800 65,140,488 Semiconductors and semiconductor equipment (3.6%) Applied Micro Circuits Corp. (NON) (S) 768,100 4,078,611 Avago Technologies, Ltd. 192,500 24,064,425 Freescale Semiconductor, Ltd. (NON) (S) 537,695 19,668,883 Lam Research Corp. 276,266 18,048,458 Maxim Integrated Products, Inc. 299,800 10,013,320 Micron Technology, Inc. (NON) 829,686 12,428,696 ON Semiconductor Corp. (NON) 1,806,900 16,984,860 Skyworks Solutions, Inc. (S) 287,400 24,201,954 Software (5.8%) Activision Blizzard, Inc. 1,032,901 31,906,312 Autodesk, Inc. (NON) 183,100 8,082,034 Cadence Design Systems, Inc. (NON) (S) 370,305 7,657,907 Microsoft Corp. 738,800 32,699,288 Mobileye NV (Israel) (NON) (S) 121,295 5,516,497 Red Hat, Inc. (NON) 374,111 26,891,099 Salesforce.com, Inc. (NON) 718,400 49,878,512 SS&C Technologies Holdings, Inc. 268,020 18,772,121 TiVo, Inc. (NON) 2,416,219 20,924,457 TubeMogul, Inc. (NON) (S) 672,500 7,074,700 Specialty retail (3.7%) Advance Auto Parts, Inc. 157,900 29,926,787 DavidsTea, Inc. (Canada) (NON) (S) 256,375 4,014,833 Five Below, Inc. (NON) (S) 605,093 20,319,023 Home Depot, Inc. (The) 331,400 38,273,386 Tiffany & Co. 205,593 15,875,891 TJX Cos., Inc. (The) 328,344 23,450,328 Technology hardware, storage, and peripherals (5.1%) Apple, Inc. 1,324,532 146,095,880 SanDisk Corp. 303,655 16,497,576 Western Digital Corp. 274,000 21,766,560 Textiles, apparel, and luxury goods (1.6%) NIKE, Inc. Class B 329,000 40,457,130 Tumi Holdings, Inc. (NON) (S) 866,700 15,271,254 Trading companies and distributors (0.2%) HD Supply Holdings, Inc. (NON) 287,800 8,236,836 Total common stocks (cost $3,175,213,885) CONVERTIBLE PREFERRED STOCKS (0.4%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $4,999) (Private) (F) (RES) (NON) 1,754 $4,499 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $95,634) (Private) (F) (RES) (NON) 30,360 86,071 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $224,601) (Private) (F) (RES) (NON) 44,126 202,141 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $325,791) (Private) (F) (RES) (NON) 64,006 293,211 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $182,702) (Private) (F) (RES) (NON) 33,279 164,432 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $551,501) (Private) (F) (RES) (NON) 71,810 496,351 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,546,855) (Private) (F) (RES) (NON) 542,756 1,392,169 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $1,955,989) (Private) (F) (RES) (NON) 686,312 1,760,390 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $5,967,941) (Private) (F) (RES) (NON) 2,096,000 5,371,147 Ovid Therapeutics, Inc. 144A Ser. B, 8.00% (acquired 8/10/15, cost $4,137,150) (Private) (F) (RES) (NON) 664,069 3,723,435 UNEXT.com, LLC zero % cv. pfd. (acquired 4/14/00, cost $10,451,238) (Private) (F) (RES) (NON) 125,000 — Total convertible preferred stocks (cost $25,444,401) WARRANTS (-%) (a) (NON) Expiration date Strike Price Warrants Value Citigroup, Inc. 1/4/19 $106.10 1,682,858 $790,943 Neuralstem, Inc. Ser. J (acquired 1/3/14, cost $—) (F) (RES) 1/3/19 3.64 721,455 — Total warrants (cost $1,699,687) SHORT-TERM INVESTMENTS (7.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% (d) Shares 185,388,458 $185,388,458 Putnam Short Term Investment Fund 0.13% (AFF) Shares 57,477,295 57,477,295 U.S. Treasury Bills 0.17%, February 18, 2016 (SEGSF) $1,511,000 1,510,861 U.S. Treasury Bills 0.16%, February 11, 2016 (SEGSF) 2,889,000 2,888,734 U.S. Treasury Bills 0.09%, January 14, 2016 (SEGSF) 1,928,000 1,927,958 U.S. Treasury Bills 0.01%, October 15, 2015 (SEGSF) 2,148,000 2,147,992 U.S. Treasury Bills 0.03%, October 8, 2015 (SEGSF) 372,000 371,998 Total short-term investments (cost $251,710,546) TOTAL INVESTMENTS Total investments (cost $3,454,068,519) (b) FORWARD CURRENCY CONTRACTS at 9/30/15 (aggregate face value $42,467,324) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Japanese Yen Sell 11/18/15 $10,564,485 $10,156,639 $(407,846) JPMorgan Chase Bank N.A. Euro Sell 12/16/15 13,023,866 13,185,712 161,846 State Street Bank and Trust Co. Japanese Yen Sell 11/18/15 7,236,469 7,000,212 (236,257) UBS AG Euro Sell 12/16/15 11,974,300 12,124,761 150,461 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 9/30/15 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. baskets 344,394 $— 4/15/16 (3 month USD-LIBOR-BBA plus 0.38%) A basket (JPCMPNET) of common stocks $(3,727,589) baskets 96,185 — 7/16/16 (3 month USD-LIBOR-BBA plus 0.30%) A basket (JPCMPTMD) of common stocks (743,815) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from July 1, 2015 through September 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $3,593,092,620. (b) The aggregate identified cost on a tax basis is $3,460,738,277, resulting in gross unrealized appreciation and depreciation of $638,154,045 and $323,098,310, respectively, or net unrealized appreciation of $315,055,735. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $21,316,891, or 0.6% of net assets. (AFF) Affiliated company. For investments in Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with a company which is under common ownership or control, or involving securities of companies in which the fund owned at least 5% of the outstanding voting securities, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund* $— $20,545,187 $20,545,187 $713 $— Putnam Short Term Investment Fund* 79,414,641 133,118,194 155,055,540 20,429 57,477,295 HTG Molecular Diagnostics, Inc.† — 167,997 — — 2,819,994 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. † Security was only in affiliation for a portion of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $185,388,458, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $184,549,066. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $4,970,575 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $130,948 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,953,661 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $5,162,287 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $693,969,965 $18,868,631 $7,823,045 Consumer staples 197,249,779 — — Energy 136,474,282 — — Financials 174,745,460 30,734,664 1,648,079 Health care 615,550,607 — — Industrials 440,487,192 18,431,104 — Information technology 1,022,921,192 — — Materials 91,950,567 19,080,251 — Telecommunication services 16,938,613 — — Utilities 22,922,496 — — Total common stocks Convertible preferred stocks — — 13,493,846 Warrants 790,943 — — Short-term investments 57,477,295 194,236,001 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(331,796) $— Total return swap contracts — (4,471,404) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $312,307 $644,103 Equity contracts 790,943 4,471,404 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC JPMorgan Chase BankN.A. State Street Bank and Trust Co. UBS AG Total Assets: OTC Total return swap contracts*# $— $— $— $— $— Forward currency contracts# — 161,846 — 150,461 312,307 Total Assets $— $161,846 $— $150,461 $312,307 Liabilities: OTC Total return swap contracts*# — 4,471,404 — — 4,471,404 Forward currency contracts# 407,846 — 236,257 — 644,103 Total Liabilities $407,846 $4,471,404 $236,257 $— $5,115,507 Total Financial and Derivative Net Assets $(407,846) $(4,309,558) $(236,257) $150,461 $(4,803,200) Total collateral received (pledged)##† $(407,846) $(4,309,558) $(236,257) $130,948 Net amount $— $— $— $19,513 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Multi- Cap Grwoth Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: November 25, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: November 25, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: November 25, 2015
